Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00698-CV

                                       IN RE Luis Santiago JUAREZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 20, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 9, 2013, relator filed a petition for writ of mandamus and motion for emergency

stay. The court has considered relator’s petition for writ of mandamus, the response filed on behalf

of the real parties in interest and relator’s reply and is of the opinion that relator is not entitled to

the relief sought. Relator has not established that he lacks an adequate remedy by appeal in this

instance. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). Accordingly, the petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2010CI13006, styled In the Interest of K.S.J., A Child, pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable Martha B. Tanner presiding.